1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                   ***

9     WILBERT BRYANT,                                        Case No. 2:19-cv-00267-JAD-CWH

10                                          Plaintiff,               ORDER
             v.
11
      CLARK COUNTY, et al.,
12
                                       Defendants.
13

14

15   I.     DISCUSSION

16          Plaintiff, who is a prisoner in the custody of the Utah State Prison, has submitted

17   a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1-1). Plaintiff has neither

18   paid the full filing fee for this matter nor filed an application to proceed in forma pauperis.

19          Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must

20   complete an application to proceed in forma pauperis and attach both an inmate account

21   statement for the past six months and a properly executed financial certificate. The Court

22   will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter

23   of the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to file

24   an application to proceed in forma pauperis, or in the alternative, pay the full filing fee for

25   this action. If Plaintiff chooses to file an application to proceed in forma pauperis he must

26   file a fully complete application to proceed in forma pauperis.

27

28
                                                         1
1
     II.    CONCLUSION
2
             For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL
3
     SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner,
4
     as well as the document entitled information and instructions for filing an in forma pauperis
5
     application.
6
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
7
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
8
     the correct form with complete financial attachments in compliance with 28 U.S.C. §
9
     1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
10
     fee and the $50 administrative fee).
11
            IT IS FURTHER ORDERED that failure to timely comply with this order will result
12
     in a recommendation that the case be dismissed without prejudice.
13
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
14
     (ECF No. 1-1), but shall not file it at this time.
15

16          DATED: February 26, 2019

17

18                                                UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28
                                                     2
